DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8 and 15 are objected to because of the following informalities: the claims recite “wherein the a frequency vector is generated for the list of descriptive items…” 
Claim 20 is objected to because of the following informalities: the claim is a duplicate of claim 19.
Claims 8 and 15 are objected to because of the following informalities: the claim recites ”wherein the similarity score is determined using the using the frequency vector”
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 7 and 14 recite the limitation "wherein the determining the list of number of products…”  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morris et al. (US 20070299842).
Claim 9.   Morris et al. (Morris) teaches a computer-implemented method comprising:
determining a number of products available to transmit for appearing on a display of a device [0031];
generating a number of product buckets based in part on the number of products determined [0034]; 
allocating the at least one product from the number of products determined, to each of the product buckets generated [0073]; and

Claim 11.    Morris teaches said method wherein the at least one product allocated to the product buckets correspond to an assigned cluster (Fig. 1, items 110, 112, 114).
Claim 13.  Morris teaches said method, executing the instructions further causes the system to: transmitting, via a communication with a device, a response to the device, the response causing the selected bucket of products to display on the device [0050].
Claim 14.    Morris teaches said method, wherein the determining the list of number of products available is based in part on a list of descriptive terms included in each of the at least one product [0033].

System claims 2, 4, 6 and 7 repeat the subject matter of method claims 9, 11, 13 and 14 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 9, 11, 13 and 14 have been shown to be fully disclosed by the teachings of Morris in the above rejections of claims 9, 11, 13 and 14, it is readily apparent that the system disclosed by Morris includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 9, 11, 13 and 14, and incorporated herein.
Claims 16, 18, 20 and 21. Same reasoning applied to claims 9, 11, 13 and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Ranasinghe et al. (US 20060265421).
Claim 10.   Morris teaches all the limitations of claim 10 except the bucket of products are selected using a random selection technique.
Ranasinghe et al. (Ranasinghe) teaches a computer-implemented method for creating a playlist wherein a candidate pool based on the selected media file identifiers is determined. The candidate pool of media file identifiers is based on the artists associated with the selected media file identifiers and a diversity parameter setting [0118]. 
A set of "buckets" is created which contain candidate media items for each selected media file indicator. Each "bucket" comprises of an individual random weighted selectors limited to the context of individual artists. The final mix is created by randomly selecting a bucket and removing one of its candidate media items, iteratively [0124]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morris to include that the bucket of products are selected using a random selection technique, as disclosed in Ranasinghe, because the random 

System claim 3 repeats the subject matter of method claims 10, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 10 have been shown to be fully disclosed by the teachings of Morris and Ranasinghe in the above rejections of claims 10, it is readily apparent that the system disclosed by Morris and Ranasinghe includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 10, and incorporated herein.
Claim 17. Same reasoning applied to claim 10.



Claims 5, 8, 12, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Brave et al. (US 20060200556).
Claim 15.    Morris teaches all the limitations of claim 15 except a frequency vector is generated for the list of descriptive terms, and wherein the similarity score is determined using the frequency vector.
Brave et al. (Brave) teaches a computer-implemented method for identifying, extracting and presenting documents in search results wherein every bucket in the activeness vector is a particular document or asset, and the bucket keeps an accumulation of usage [0212]; for each document in an individual's library, the system 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morris to include except a frequency vector is generated for the list of descriptive terms, and wherein the similarity score is determined using the frequency vector, as suggested in Brave, because it would advantageously provide improvement on cost and quality of search, as taught by Brave [0024].

System claim 8 repeats the subject matter of method claims 15, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 15 have been shown to be fully disclosed by the teachings of Morris and Brave in the above rejections of claims 15, it is readily apparent that the system disclosed by Morris and Brave includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 15, and incorporated herein.
Claims 5, 12 and 19. Same reasoning applied to claim 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090319401 to Rao et al. discloses techniques for efficient allocation of stock items. The available inventory items data may be grouped according to various criteria, such as LPN, physical storage location, etc. A set of records from the available inventory items data is referred to as a "bucket" and a minimum and maximum value is determined for each bucket. The available inventory items data is sorted into buckets by warehouse zone corresponding to the physical location of the inventory item in the warehouse and by the LPN of the indivisible inventory item. At step 521, a minimum number of inventory units that might be selected for the current bucket is determined. The minimum number of inventory units is derived from the maximum number of inventory units determined in step 520. The minimum value for the bucket may be derived from the maximum value using a profile value or "P value" associated with the order.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/           Primary Examiner, Art Unit 3625